Citation Nr: 0823487	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  06-21 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a bilateral wrist 
disorder.
	
2.  Entitlement to service connection for a lumbar spine 
disorder, claimed as a back disorder.

3.  Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel




INTRODUCTION

The veteran had active service from May 2000 to September 
2000, September 2001 to October 2002, and November 2002 to 
May 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The issues pertaining to a cervical spine disorder and a 
lumbar spine disorder claimed as a back disorder are herein 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will provide notification when further 
action is required by the appellant. 



FINDINGS OF FACT

The competent and probative medical evidence preponderates 
against a finding that the veteran's bilateral wrist disorder 
is due to any incident or event in active service, and 
arthritis is not shown to have been manifested either in 
service or within one year after separation from service.



CONCLUSION OF LAW

A bilateral wrist disorder was not incurred in or aggravated 
by service, nor may a bilateral wrist disorder be presumed to 
have been incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In May 2004 the RO sent the veteran letters informing her of 
the types of evidence needed to substantiate her claim and 
its duty to assist her in substantiating her claim under the 
VCAA.  The letter informed the veteran that VA would assist 
her in obtaining evidence necessary to support her claim, 
such as medical records, employment records, or records from 
other Federal agencies.  She was advised that it is her 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to her claim.  See 38 C.F.R. § 
3.159(b)(1).

The Board finds that the content of the letter provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the January 2005 rating 
decision and May 2006 SOC explained the basis for the RO's 
action, and the SOC provided her with additional 60-day 
periods to submit more evidence.  It appears that all 
obtainable evidence identified by the veteran relative to her 
claim has been obtained and associated with the claims file, 
and that neither she nor her representative has identified 
any other pertinent evidence, not already of record, which 
would need to be obtained for a fair disposition of this 
appeal.  It is therefore the Board's conclusion that the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of her claims, and to 
respond to VA notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in a March 2006 letter which VA 
sent to the veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Relevant Laws, Factual Background and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303(a) (2007). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, established that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as arthritis, become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.


The veteran currently has service connection for migraine 
headaches, evaluated as 30 percent disabling, right foot 
plantar fasciitis, rated as 10 percent disabling, left foot 
plantar fasciitis, rated as 0 percent disabling, left knee 
patellofemoral syndrome, rated as 0 percent disabling, and 
right knee patellofemoral syndrome, rated as 0 percent 
disabling.  Her combined service-connected disability rating 
is 40 percent.

The veteran's service treatment records (STRs) show that at 
an August 2003 examination of her upper extremities was 
normal and Tinel's and Phalen signs were negative 
bilaterally.  In October 2003 she was treated for the locking 
of her wrists and chronic bilateral wrist pain.  The right 
wrist was worse than the left, and it had persisted for five 
months without any history of trauma.  The veteran complained 
of locking wrists on typing, and using her hands for anything 
made it worse.  She rated the pain as a 5 out of 10 in 
intensity; it was stable and dull in nature, and rest 
provided relief.  On examination the veteran had mild 
tenderness at the middle of the dorsum of her wrists without 
a positive Tinel's sign.  There was mild tenderness at the 
right snuff box, and a sports medicine examination in the 
upper extremities was normal bilaterally.  She was diagnosed 
with chronic wrist pain and possible mild overuse syndrome.  
There was no evidence of bilateral carpal tunnel syndrome and 
no further testing was needed.

At a December 2003 examination the veteran complained of pain 
in her wrists with locking multiple times daily, most often 
when writing, typing, or sometimes with other daily 
activities such as brushing her teeth.  The pain also 
sometimes occurred when she held or fired her weapon.  The 
veteran had no complaints of numbness or tingling.  She 
intermittently wore braces, sometimes during the day and 
sometimes at night, and occupational therapy did not provide 
any improvement.  On clinical evaluation, her wrists and 
hands appeared symmetrical without any signs of atrophy at 
the thenar of hypothenar eminence.  She had mild tenderness 
at the volar ulnar aspect of her wrists as well as the radial 
dorsal aspect.  Phalen and Tinel's signs for the wrists and 
cubital tunnel Tinel signs were negative.  X-rays of the 
wrists were within normal limits, and the veteran's diagnosis 
was bilateral wrist pain.

At an October 2004 VA examination the veteran said that her 
wrists began to hurt in 2003, and that carpal tunnel syndrome 
and nerve conduction tests were negative.  She complained of 
pain and fatigue in her wrists.  There was no swelling, heat, 
redness, locking, fatigability, or lack of endurance.  She 
used NSAIDs with some improvement and no side-effects.  Using 
the computer for two or three hours caused flare-ups and 
functional impairment of 10 percent.  The veteran used the 
brace on the right wrist but not on the left.  Using a 
goniometer, the wrists had flexion of 78 degrees, extension 
of 68 degrees, radial deviation of 18 degrees, and ulnar 
deviation of 28 degrees.  There was additional limitation of 
function because of pain of 5 to 10 percent and there was no 
evidence of any edema, effusion, instability, weakness, 
tenderness, redness, heat, and abnormal movement or guarding.  
X-rays showed no radiological or clinical evidence of any 
wrist disorder.

The Board finds that there is no competent evidence of a 
current diagnosis of a chronic bilateral wrist condition.  As 
discussed above, there is not any radiological or clinical 
evidence of a wrist disorder.  To the extent that the veteran 
complains of any wrist pain, pain itself is not a disability 
for VA purposes.  A symptom alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability.  Without a pathology to 
which the complaints of wrist pain can be attributed, there 
is no basis to find a wrist disorder for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999), appeal dismissed in part, and vacated and 
remanded in part sub nom. Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001) (pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted).

Accordingly, the preponderance of the evidence is against the 
veteran's claim and service connection for a bilateral wrist 
disorder must be denied.


ORDER

Service connection for a bilateral wrist disorder is denied.


REMAND

The veteran's STRs show that in July 2002 an X-ray of the 
lumbar spine was negative.  In October 2002 she complained of 
low back pain that radiated with strenuous activity.  She was 
diagnosed with tendonitis.  The STRs also show that in July 
2003 the veteran was described as having pain in her lower 
back that was due to the gait that she had due to her chronic 
foot pain.  There was no history of injury, and an X-ray 
showed vertebral body heights and disk spaces that were 
within normal limits.  In addition, there was no evidence of 
spondylolisthesis.  

The veteran had a physical examination at which her spine was 
found to be normal.  At an October 2003 examination she had 
very mild tenderness to palpation in the lumbar spine and a 
negative straight leg raise.  X-rays were normal and the 
veteran was diagnosed with mechanical lower back pain.

At a VA examination in October 2004 the veteran said that her 
low back pain began in 2000.  She described the pain as a 
dull ache.  On examination the spine was mostly painful on 
extension and repetitive extension caused increased pain but 
no further loss of motion.  The veteran was diagnosed with 
low back pain involving the lumbosacral area secondarily to 
muscle spasm.  There was no clinical or radiologic evidence 
to support disc disease.

The VA examiner did not express an opinion as to whether the 
lumbar muscle spasms that the veteran suffers from are 
related to the lumbar tendonitis she was diagnosed with in 
service.

As mentioned above, the STRs show that at an August 2003 
examination the veteran's spine was found to be normal.  The 
STRs also show that in April 2004 the veteran complained of 
right-side posterior neck pain in the back of the neck and 
base of the skull that was worse in the morning.  The veteran 
would get a posterior occipital headache, and the headaches 
were materially different than her migraines.  She was 
diagnosed with a cervical strain with pain at the base of her 
neck.


At her October 2004 VA examination the veteran's neck showed 
some muscle spasm.  The physician opined that the veteran had 
a muscle spasm because of fatigue from using the computer, 
and there was no evidence of ankylosis.  The examiner opined 
that there was no evidence of any cervical intervertebral 
disc disease.  The veteran was diagnosed with neck pain 
secondary to muscle spasm, aggravated by using the computer.

The VA examiner did not express an opinion as to whether the 
cervical muscle spasms that the veteran suffers from are 
related to the cervical strain she was diagnosed with in 
service.

Accordingly, the case is REMANDED for the following action:

1.	If he is available, the RO should request 
an examination report addendum from the 
physician who conducted the October 2004 
lumbar and cervical examinations.  The 
claims file, to include a complete copy of 
this Remand, must be made available to the 
examiner, and the addendum should include 
discussion of the veteran's service 
treatment records, documented medical 
history, and contentions regarding the 
residuals of her lumbar tendonitis and 
cervical spine strain.  If the physician 
who conducted the October 2004 
examinations is not available, the RO 
should request that an orthopedist review 
the veteran's claims file.

a.	The reviewer should specifically 
state whether it is at least as 
likely as not (i.e., to at least a 
50-50 degree of probability) that the 
veteran has residuals of her in-
service lumbar tendonitis that are 
causally or etiologically related to 
her active service, or whether such a 
causal or etiological relationship is 
unlikely (i.e., less than a 50 
percent probability), with the 
rationale for any such conclusion set 
out in the report.

b.	The reviewer should specifically 
state whether it is at least as 
likely as not (i.e., to at least a 
50-50 degree of probability) that the 
veteran has residuals of her in-
service cervical strain that are 
causally or etiologically related to 
her active service, or whether such a 
causal or etiological relationship is 
unlikely (i.e., less than a 50 
percent probability), with the 
rationale for any such conclusion set 
out in the report.

c.	Note:  As used above, the term "at 
least as likely as not" does not 
mean merely within the realm of 
medical possibility, but rather that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
it.

2.	Thereafter, the RO should readjudicate the 
veteran's claim for service connection for 
the a lumbar spine disorder, claimed as a 
back disorder, and a cervical spine 
disorder.  If the benefits sought on 
appeal remain denied, the veteran and her 
representative should be provided with a 
supplemental statement of the case (SSOC).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


